REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving assign a frequency resource for a first physical uplink control channel (PUCCH) for the bandwidth limited type UE; and control the transceiver to transmit a parameter for frequency hopping by the bandwidth limited type UE, used regarding retuning from a first narrowband to a second narrowband, which is different from the first narrowband, wherein the parameter is different from another parameter, pusch-HoppingOffset, for frequency hopping by non-bandwidth limited type UEs, wherein, in a first one of two consecutive slots, PUCCH transmission is performed over the first narrowband, wherein no transmission is performed during retuning, and wherein, in a second one of the two consecutive slots, PUCCH transmission is performed over the a second narrowband, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Sun teaches resource blocks are selected for the PUCCH for a narrowband UE and the UE determines an operating sub-band information and selects one or more narrowband regions for the PUCCH, but it does not teach the parameter is different from another parameter, pusch-HoppingOffset, for frequency hopping by non-bandwidth limited type UEs, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAE S LEE/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415